Citation Nr: 9914621	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in May 1995, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again properly 
before the Board.  

It is further noted that in a February 1999 statement, the 
representative raised the issue of entitlement to educational 
benefits.  In a September 1992 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and for basic eligibility to benefits under 
Chapter 35.  As service connection for the cause of the 
veteran's death is granted below, the appellant is entitled 
to consideration of other benefits that flow therefrom.  The 
matter is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1992.  

2.  The immediate cause of the veteran's death was duodenal 
bleeding due to duodenal ulcer, and other significant 
conditions contributing to death but not related to cause 
were alcoholic liver disease, chronic obstructive pulmonary 
disease, asbestosis, and hepatic encephalopathy.

3.  At the time of the veteran's death service connection was 
in effect for neurasthenia, anxiety neurosis, chronic with 
speech disturbance, and stammering speech; and a 50 percent 
protected evaluation was effective.

4.  The veteran's service-connected chronic neurasthenia 
anxiety neurosis disability did not contribute to his cause 
of death.  

5.  The medications taken for the service-connected chronic 
neurasthenia anxiety neurosis disability did not contribute 
to his cause of death.

6.  Persuasive medical evidence supports the claim that the 
veteran's duodenal ulcer, of which duodenal bleeding was the 
immediate cause of death, had its onset in service. 


CONCLUSION OF LAW

The cause of the veteran's death was incurred in or related 
to active service.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the appellant's contention that the medication taken by 
her husband, the deceased veteran, for his service-connected 
psychiatric disability caused the ulcer which resulted in his 
death.  Inherent in the appellant's basic contention is that 
the veteran's service-connected disability contributed to his 
cause of death and that the duodenal ulcer from which he 
ultimately died, was related to his military service.  

The threshold question to be addressed in this case is 
whether the appellant has presented a well grounded claim for 
service connection for the cause of the veteran's death.  If 
she has not presented a well grounded claim, then the appeal 
must fail and there is no duty to assist further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1992).  For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, 9 Vet. App. 542, 545 
(1996); Epps v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  Ruiz v. Gober, 10 
Vet. App. 352 (1997).  However, the last two requirements 
must be supported by evidence of record.  Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).  

In this case, the appellant has presented evidence of a well 
grounded claim because the last two requirements are met in 
this instance by the medical opinion set forth by a VA 
physician in December 1997.  Therein, the VA physician 
provides a lengthy dissertation of the veteran's medical 
history and makes reference to the possibility that peptic 
ulcer disease began in or was aggravated in service.  The VA 
physician's opinion provides the requisite medical evidence 
of a nexus between an in-service injury or disease and the 
duodenal ulcer.  Furthermore, the duty to assist has been 
satisfied.  The appellant has been afforded every opportunity 
to present relevant evidence regarding her claim, and has 
been assisted in this process by the RO.  No further duty to 
assist exists.  See 38 U.S.C.A. § 5107.  


Factual Background

At the time of the veteran's death service connection was in 
effect for neurasthenia, anxiety neurosis, chronic with 
speech disturbance, and stammering speech.  The disability 
was established in a June 1945 rating decision, and 
reclassified as such in a May 1973 rating decision.  A 50 
percent protected evaluation was assigned and in effect for 
the disability.  

The service medical records reveal that at the time of an 
induction examination in November 1942, urticaria pigmentosa 
general distribution was listed as a skin condition.  On 
November 26, 1943, the veteran was treated for a diagnosis of 
gastroenteritis, acute, moderately severe.  On June 12, 1944, 
he was treated for a diagnosis of gastroenteritis, acute, 
mild, cause undetermined.  On November 17, 1944, he had an 
administrative admission to determine physical fitness, and 
it was also noted that he had urticaria pigmentosa, 
generalized, mild, cause undetermined.  On a November 8, 1944 
examination record, it was noted that the veteran had 
urticaria pigmentosa, generalized, non symptomatic and non 
disabling.  There is no diagnosis of peptic ulcer disease in 
the service medical records.

Post service records reveal that at an August 1946 VA 
examination, the veteran complained of stomach cramps in 
conjunction with a nervous condition.  At a September 1948 VA 
examination, the diagnoses included urticaria pigmentosa.  

In June 1963, the veteran was hospitalized privately for 
acute duodenal ulcer, complicated by hemorrhage; urticaria 
pigmentosa; and anxiety.  Upon admission, the veteran 
reported a history of having stomach discomfort for the past 
15 years.  The veteran was 40 years old at that time.  His 
symptoms included vomited blood, weakness and sweatiness.  He 
was treated for the ulcer with medication and intravenous 
fluids.  In February 1964, the veteran was privately 
hospitalized for abdominal pain, undetermined etiology, 
possibly secondary to a duodenal ulcer, and for urticaria 
pigmentosa.  

In December 1972, the veteran's private physician wrote a 
letter stating that he had followed the veteran since 1963 
for anxiety and the like, and that in addition to his 
anxiety, the veteran had urticaria pigmentosa and had had an 
episode of gastrointestinal bleeding, the cause of which was 
not totally explained.  At a January 1973 VA examination, it 
was noted that the veteran was taking medication for his 
peptic ulcer.  No corresponding diagnosis was given.  In a 
May 1973 rating decision, service connection was denied for 
peptic ulcer disease.  The RO determined that the peptic 
ulcer disease shown at that time was unrelated to the 
service-connected anxiety state.  In May 1975, the veteran 
was hospitalized privately with a chief complaint of weakness 
and black stools.  He had gastrointestinal bleeding and 
endoscopy showed a healing gastritis but no evidence of 
active bleeding.  It was noted that the veteran also had 
urticaria pigmentosa but did not have any evidence of 
systemic mastocytosis.  The discharge diagnosis was upper 
gastrointestinal bleeding probably secondary to nonspecific 
gastritis.  In July 1979, the veteran's private physician 
wrote a letter to VA, to the effect that the veteran had a 
long and complicated medical history including urticaria 
pigmentosa, and fatty metamorphosis of the liver thought to 
be related to increased alcohol ingestion, among other 
ailments.  

In April 1980, the veteran was hospitalized at VA for 
orthopedic and anxiety problems.  When his systems were 
reviewed, it was noted that the veteran had urticaria 
pigmentosa, a history of heartburn, and hematemesis with 
massive upper gastrointestinal bleed.  In April 1988, the 
veteran was privately hospitalized for duodenal and gastric 
ulcers.  The veteran had an upper gastrointestinal bleed.  At 
that time he was found to have a .5 centimeter prepyloric 
ulcer in the stomach and posterior wall .5 centimeter ulcer 
of the duodenum.  Both were non bleeding ulcers.

From August 1991 to September 1991, the veteran was privately 
hospitalized for gastrointestinal bleeding and was found to 
have a duodenal ulcer.  In June 1992, the veteran was found 
to have an upper gastrointestinal bleed, but at that time 
there was nothing found on endoscopy.  

July 1992 terminal records reveal that the veteran was 
admitted to his private hospital with a massive upper 
gastrointestinal bleed.  He was seen in the emergency room, 
and was awake, pleasant and cooperative.  There were active 
bowel sounds and the abdomen was soft with minimal mid 
epigastric tenderness.  He received a transfusion of red 
cells and was put on intravenous Tagamet.  The veteran 
underwent upper gastrointestinal endoscopy on the following 
morning which showed an old blood in the stomach with old 
clot in the cup.  A repeat endoscopy was done on 
July [redacted], 1992 which showed ulcer of the duodenum 
with bleeding.  The veteran started to deteriorate and the 
bleeding did not stop with a plasma transfusion.  Surgery 
was considered but the veteran was not a candidate for surgery.  
The veteran started to have multi-organ system failure and died.  

The death certificate discloses that the veteran died on 
July [redacted], 1992.  An autopsy was not performed.  The 
immediate cause of death was listed as duodenal bleeding due 
to duodenal ulcer.  Other significant conditions contributing 
to death but not related to cause given were alcoholic liver 
disease, chronic obstructive pulmonary disease, asbestosis, and 
hepatic encephalopathy.  

In May 1995, the Board remanded the appellant's claim and 
asked that VA outpatient treatment records be obtained and 
that the veteran's private terminal hospital records be 
obtained.  All records were obtained as discussed above.  
While the Board did not ask for a medical opinion in its 
remand, the RO obtained one from a VA specialist in 
gastrointestinal disorders.  

In December 1997, the VA specialist provided an opinion for 
the record.  The VA physician providing the opinion indicated 
in his report that, apparently, there were some issues that 
were not appropriately addressed, and for that reason he was 
assigned to review the case with three questions to be 
answered:

1.  Is there a reasonable probability of a [causal] 
relationship between the service connected nervous 
and anxiety neurosis with any gastrointestinal 
disorder?  Specifically, are you able to state with 
a degree of certainty that the deceased veteran's 
psychological condition also had a medical 
component?

2.  Please opine whether the non-service connected 
peptic ulcer disease was in actuality a secondary 
manifestation of the nervous condition?

3.  Did the service connected nervous condition 
aggravate the non-service (connected) peptic ulcer 
disease?

After the physician set forth these questions, he stated that 
he had reviewed the veteran's entire claims file in 
preparation of his comments; indicated that notes from the 
veteran's chart were stated to clarify points to be made 
later; wrote a lengthy discussion explaining his 
understanding of the record and his opinions on the medical 
evidence; answered the questions and described what he felt 
were the extenuating circumstances to be considered before a 
final opinion was rendered; and wrote a conclusion.  

To avoid repeating the evidence just provided in this case, 
the Board will recite the physician's commentary and opinions 
rather than his version of the facts of this case. 

The physician commented that there was no mention of any 
gastrointestinal disease when the veteran was inducted into 
the military in September 1942, but that there was urticaria 
pigmentosa of a general distribution which may have some 
impact on the assessment of the veteran's ulcer disease as a 
service-connected entity.  

The physician commented that the active duty records showed 
hospitalization during the war for gastroenteritis and that 
there was no mention of peptic ulcer disease at that time. 

The physician commented that of importance was when the 
veteran received service-connected disability for 
psychoneurosis because that was the first time that a mention 
of any stomach problems occurred; the veteran stated that he 
had some stomach cramps in the past while on active duty.  

The physician commented that the veteran first presented with 
a history of stomach problems in June 1963, and that when he 
was hospitalized in February 1964, an upper gastrointestinal 
series and other assessments were negative for any intestinal 
disease.  The physician noted that, "however," the veteran 
continued to have his life long urticaria pigmentosa. 

Regarding the 1970's records, the physician commented that 
the veteran had several traumas in civilian life that might 
have accounted for back trauma and peptic ulcer disease, and 
he noted that the veteran underwent a liver biopsy because of 
enlargement of the liver and abnormal liver functions tests; 
and that the veteran was known to drink alcohol heavily. 

Regarding the 1980's records, the physician commented that 
the veteran was being treated with medication for back 
problems and that there was heavy alcohol intake. 

Regarding the 1990's and terminal records, the physician 
commented that when the veteran had a repeat endoscopy in 
July 1992 and was found to have a duodenal ulcer, he was 
taking Voltaren, "a known irritant to the stomach and 
duodenum," for his back pain and other related 
musculoskeletal pain.  

After the physician's recitation of the important medical 
evidence in this case, he stated the following impression:

On face value and after extensive review of the 
patient's record, it initially appears that I am in 
agreement with the rating decisions which have been 
made in the past...in which it was declared that the 
patient's ulcer disease was a separate entity, was 
non-service connected and was not aggravated by his 
neuropsychiatric disorder.  It is known that during 
the time that the patient was having the ulcer 
disease he also was drinking alcohol heavily, he 
was on high doses of Motrin and Voltaren, and at 
one point he was even on Coumadin for treatment of 
deep vein thrombophlebitis.  So there were other 
reasons for him having the ulcer disease.  However, 
on carefully reviewing the evidence at hand two 
things come to the surface.

1.  The patient claimed, and it was noted in the 
hospital record from June of 1963, that...he had a 
history of epigastric pain off and on for fifteen 
years.  If one extrapolates back fifteen years that 
brings us approximately to the year 1947-1948, 
which is within the post-discharge period that 
would qualify as the time period where illnesses 
found after discharge could reasonably be related 
to time in service.  Also, even though the patient 
had no record of ulcer disease from his military 
records, the military records are not complete.  It 
was also known that the patient was in a highly 
stressful environment and the gastroenteritis that 
he was treated for in England might indeed have 
been symptoms of peptic ulcer disease.  Even though 
peptic ulcer disease is not mentioned prominently 
until the rating decision of 1973, obviously the 
patient was having symptoms throughout that time in 
an intermittent fashion which is consistent with a 
history of ulcer disease.  Also the patient at the 
time of induction into the military carried a 
diagnosis of urticaria pigmentosa, which is a 
disease which is characterized by skin lesions 
which contained mastocytes.  There are two forms of 
mastocytosis, one is the limited skin disease 
urticaria pigmentosa, the other is systemic 
mastocytosis.  It has been established that 
urticaria pigmentosa may be the surface disease 
with underlying systemic mastocytosis, and it has 
been fairly well documented in the literature that 
those with mastocytosis can have peptic ulcer 
disease with bleeding in as high as 40 percent of 
cases, and the reader is referred to references 
from Horan and Austen, Systemic Mastocytosis 
Retrospective Review of a Decade (of) Clinical 
Experience, in the Journal of Investigative 
Dermatology 96, 1991; also Fishman and Fleming from 
the Mayo Clinic proceedings entitled, Systemic 
Mastocytosis with Review of Gastrointestinal 
Manifestations, Volume 54, page 51, 1979; Churner 
and Jensen Gastrointestinal Dysfunction and 
Systemic Mastocytosis, a Prospective Study in 
Gastroneurology, Volume 95, page 657, 1988; and 
Keller and Roth Hyperchlorhydria and 
Hyperhistaminemia In A Patient With Systemic 
Mastocytosis in the New England Journal of 
Medicine, Volume 301, page 465, 1979.  One could 
suggest that the patient's cutaneous mastocytosis, 
i.e. the urticaria pigmentosa which was well 
documented at the time he was inducted into the 
Army, and which was further documented in the notes 
from the Kaiser Hospital in the 1960s and 70s, 
could have been responsible for his peptic ulcer 
disease and could have played a role in 
gastrointestinal bleeding.  

The point to be made here is that when the patient 
was inducted into the service, obviously the 
military bought off on his urticaria pigmentosa as 
an entity that existed prior to service, but it was 
willing to take the person into service with that 
entity.  

2.  The other issue at hand is whether there is a 
relationship between the patient's service 
connected disability, that is-the psychoneurosis 
anxiety problems and peptic ulcer disease.  It used 
to be thought in the older literature which was 
unfounded by any really good studies, that stress 
was a large component of ulcer disease.  In the 
recent years with the evolution of Helicobacter 
pylori and a look at stress and ulcer disease in 
patients in high stress occupations and in mental 
health patients, it is found that stress has very 
little if any to do with the formation and 
aggravation of peptic ulcer disease.  In fact, when 
one looks at duodenal ulcer disease which this 
gentleman had, upwards of 95 percent of the 
duodenal ulcer disease is related to Helicobacter 
pylori and the other few percent represent 
Zollinger-Ellison syndrome, systemic mastocytosis, 
and NSAID or Motrin ingestion.  Therefore, in view 
of the topics above, it is my impression at this 
time that in answer to the questions that were 
presented at the outset of this report that....

In answering question one, the physician stated that, in view 
of the topics discussed, that it was his impression that 
there was no relationship between gastrointestinal disorders 
and neuroasthenia and anxiety neurosis, i.e.-there was no 
relationship of the veteran's ulcer disease to his mental 
health condition.  

In answering question two, the physician stated that, in view 
of the topics discussed, that it was his impression that the 
non-service connected peptic ulcer disease was not a 
manifestation of the nervous condition.

In answering question three, the physician stated that, in 
view of topics discussed, it was his impression that the 
service connected nervous condition did not aggravate the 
peptic ulcer disease.  The examiner also stated:

That is the formal opinion based on the evidence 
reviewed in this particular case.  However, as 
mentioned...there is some definite extenuating 
circumstances to be considered before a final 
opinion is rendered.  That is:

1.  The patient had urticaria pigmentosa which may 
have contributed to the formation of his ulcer 
disease and the malignant progression of his ulcer 
disease in the later years of his life.  Again, 
this was a condition that the patient was admitted 
into the service (with) in 1942.

2.  There is some evidence, although not firm, but 
reasonable evidence that the patient had a long 
history of symptomatology that is highly suggestive 
of peptic ulcer disease extending back to the time 
of active duty.  If this is indeed true and 
accepted as a reasonable possibility in terms of 
doubt, then there is some reason to connect his 
long term symptomatology, whether or not related to 
the urticaria pigmentosa to the existence of peptic 
ulcer disease while in active duty in World War II.  

Therefore in conclusion, I would also remind the 
Board that in the case of (the veteran) who had a 
very stormy mental health career as a result of his 
service in the military, that reasonable doubt be 
exercised.  One must remember that this gentleman 
came out of civilian life when his country 
called...[w]e tend to forget that those who served in 
World War II, who took up the challenge for freedom 
must never be forgotten.  


In an August 1998 Statement of the Case, the RO stated that 
the concern was whether the veteran's death due to duodenal 
bleeding was contributed to or caused by the veteran's 
neuropsychiatric disorder and/or the medications the veteran 
took for his condition; and that the VA examiner opined that 
the veteran's death was not as a result of or aggravated by 
his service-connected condition and/or associated medication.  
Consequently, the RO stated that there was no causal 
relationship shown between the veteran's death and service.  

In a responsive April 1999 statement, the representative 
stated that while the VA physician did not link the 
condition, he did provide an opinion as to the cause of the 
veteran's peptic ulcer disease which led to his death, and 
that the VA physician indicated that there could be a link to 
service. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including 
particularly, autopsy reports.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312 (1998).

Several issues have been raised with regard to this claim.  
Those issues include whether a pre-existing skin condition 
was aggravated in service or was the onset of a later 
diagnosed ulcer disease; whether medication taken for the 
service connected psychiatric disability caused a bleeding 
ulcer; whether the psychiatric disability otherwise caused or 
contributed to the veteran's death; and whether a duodenal 
ulcer existed in service or manifested within the presumptive 
period.  In this case it is the latter issue upon which the 
Board finds it reasonable, based upon the benefit of the 
doubt, to grant service connection for the cause of the 
veteran's death.  

That is, the appellant need only demonstrate that there is an 
approximate balance of positive and negative evidence to 
prevail.  The benefit of the doubt rule is a unique standard 
that is applicable to claims before VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  See 38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).

Regarding whether a pre-existing skin condition was 
aggravated in service or was the onset of a later diagnosed 
ulcer disease, urticaria pigmentosa was noted at the time of 
the veteran's induction into service.  This skin condition 
presumably pre-existed service.  In December 1997, the VA 
examiner stated that this disease is characterized by skin 
lesions that contain mastocytes.  He opined that in those 
with underlying systemic mastocytosis, the disease is present 
with peptic ulcer disease and bleeding in 40 percent of 
cases.  The theory was that the veteran's urticaria 
pigmentosa in service could have been responsible for his 
peptic ulcer disease and could have played a role in (later) 
gastrointestinal bleeding.  While the physician cites to 
several treatises and articles that purportedly support his 
theory, his opinion as it regards the veteran is speculative 
because the medical records show that when the veteran was 
hospitalized in May 1975 for gastrointestinal bleeding, he 
had urticaria pigmentosa and no evidence of systemic 
mastocytosis.  Since there is medical evidence to the 
contrary, it appears to be only speculation that the 
veteran's urticaria pigmentosa was due to the underlying 
systemic mastocytosis that later developed into peptic ulcer 
disease.  When determining cause of death, the issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death.  38 C.F.R. § 3.312.

Regarding whether medication taken for the veteran's service 
connected psychiatric disability caused a bleeding ulcer, the 
VA examiner in December 1997 opined that there were other 
reasons that the veteran had ulcer disease.  He drank 
alcohol, he took high doses of Motrin and Voltaren medication 
for other disorders, and he took Coumadin medication for the 
treatment of deep vein thrombophlebitis.  It stands to reason 
that any medications that the veteran took for his service-
connected psychiatric disability could not have been the 
only, if any, cause of stomach irritation that led to a 
bleeding ulcer since the medications taken for all of his 
nonservice-connected disorders actually caused stomach 
irritation according the medical expert.  

Regarding whether the veteran's service connected psychiatric 
disability, neurasthenia anxiety neurosis, chronic with 
speech disturbance, and stammering speech, caused or 
contributed to the veteran's death, the death certificate 
shows that he died of a bleeding duodenal ulcer, with 
antecedent and underlying causes that do not include 
neurasthenia anxiety neurosis.  There is no further 
indication on the death certificate that his death could be 
related to his service-connected psychiatric disability.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312 (c)(1) (1998).  The cause of the veteran's 
death appears to be wholly unrelated to the service-connected 
psychiatric disability.  Furthermore, of record is a medical 
opinion that there was no relationship between the veteran's 
gastrointestinal disorders and his neurasthenia and anxiety; 
that his non-service connected peptic ulcer disease was not a 
manifestation of the neurasthenia; and that the neurasthenia 
did not aggravate the peptic ulcer disease.  

Regarding whether a duodenal ulcer existed in service or was 
manifested within the presumptive period, it is noted that 
the veteran was not treated for a duodenal ulcer in service.  
However, there is evidence that the veteran was treated for 
stomach problems, albeit not a duodenal ulcer, while on 
active duty and that he complained of stomach cramps when 
examined for neuropsychiatric purposes at VA in August 1946.  
While service connection was denied for peptic ulcer disease 
during the veteran's lifetime, the record as it stands now, 
after his death, reflects the possibility that peptic ulcer 
disease began in service as suggested by the December 1997 VA 
medical opinion.  The VA medical expert opined that the 
veteran had a long history of symptomatology that was highly 
suggestive of peptic ulcer disease extending back to the time 
of active duty; and, that there is reason to connect the long 
term symptomatology to the existence of peptic ulcer disease 
while the veteran was on active duty.  

While it is not clear why the RO asked for the December 1997 
medical opinion (no opinion was requested in the May 1995 
Board remand and it is not clear that a duty to assist 
pursuant to 38 U.S.C.A. § 5107 existed), the opinion was 
obtained and it is favorable to the appellant in some 
critical respects.  That being the case, the Board finds that 
the record contains competent, medical evidence indicating a 
likely link between the deceased veteran's gastrointestinal 
problems noted in service and the immediate cause of his 
death, a bleeding duodenal ulcer.  The Board is cognizant of 
the facts weighing against this claim; namely that a duodenal 
ulcer was not actually shown in service, and that peptic 
ulcer disease was not actually diagnosed until several years 
after service separation.  However, the facts of this case 
are ultimately in relative equipoise because no evidence 
definitively ruling out a relationship between 
gastroenteritis and stomach pains in service or stomach 
cramps within the one year presumptive period following 
service separation, and the veteran's death, have been 
presented to contradict the medical expert's opinion 
supporting such a relationship.  Under the circumstances, the 
Board concludes that, with resolving all reasonable doubt in 
the appellant's favor, service connection for the cause of 
the veteran's death is warranted.  See 38 U.S.C.A. § 5107(b).


Accordingly, the appellant's appeal is granted. 


ORDER

The claim for service connection for the cause of the 
veteran's death is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

